MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Sep 08 2020, 8:05 am
court except for the purpose of establishing
                                                                                       CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
estoppel, or the law of the case.                                                       and Tax Court




ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Samuel J. Beasley                                        Curtis T. Hill, Jr.
Muncie, Indiana                                          Attorney General of Indiana

Tyler E. Burgauer                                        Benjamin J. Shoptaw
Muncie, Indiana                                          Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

DaShawn D. Drye,                                         September 8, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-516
        v.                                               Appeal from the Delaware Circuit
                                                         Court
State of Indiana,                                        The Honorable Thomas A.
Appellee-Plaintiff.                                      Cannon, Jr., Judge
                                                         Trial Court Cause No.
                                                         18C05-1805-F1-3



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-516 | September 8, 2020             Page 1 of 8
                                       Statement of the Case
[1]   DaShawn Drye appeals his conviction for criminal recklessness, as a Level 6

      felony, following a jury trial. Drye presents two issues for our review:


              1.       Whether the trial court erred under the Sixth Amendment
                       to the United States Constitution and Article 1, Section 13
                       of the Indiana Constitution when it limited Drye’s cross-
                       examination of the victim about the victim’s criminal
                       history.

              2.       Whether the State presented sufficient evidence to support
                       his conviction.


[2]   We affirm.


                                 Facts and Procedural History
[3]   On May 5, 2018, Drye and several other people were having an argument

      inside a Marathon convenience store in Muncie when Amare’on Davis arrived.

      Davis’ girlfriend was part of the group engaged with Drye, and Davis asked the

      group, generally, what was going on. Drye responded to Davis, “B**** a**

      need to mind your business.” Tr. Vol. 3 at 81. In response, Davis punched

      Drye in the face, and the two men began physically fighting. At some point,

      Davis noticed that Drye was holding a gun. The two men continued to

      struggle, and Drye shot Davis’ knee. Davis then ran toward the exit, and Drye

      fired multiple shots at Davis. Davis finally exited the store and fell to the

      ground. Drye followed and shot Davis four more times while he was lying on

      the ground. Davis then dragged himself into the passenger seat of a friend’s car,


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-516 | September 8, 2020   Page 2 of 8
      and his friend drove him to the hospital. Drye left the scene in his car. A short

      time later, a Delaware County Sheriff’s Deputy found Drye and arrested him.


[4]   The State charged Drye with attempted murder, a Level 1 felony; aggravated

      battery, as a Level 3 felony; criminal recklessness, as a Level 6 felony; and

      carrying a handgun without a license, as a Class A misdemeanor. Prior to his

      trial, Drye pleaded guilty to carrying a handgun without a license. At an

      ensuing jury trial on the remaining counts, Drye began to question Davis about

      “two serious felony charges” Davis had pending on the date of the shooting. Id.

      at 99. The State objected, and, during an offer of proof, Drye questioned Davis

      about a possible motive to testify for the State in Drye’s trial in exchange for

      leniency on the pending charges in a prior, unrelated case. The trial court

      found that, because there was no evidence of an agreement between the State

      and Davis for Davis’ testimony at Drye’s trial, Drye was only permitted to

      question Davis about prior convictions listed in Evidence Rule 609.


[5]   At the conclusion of trial, the jury acquitted Drye of attempted murder and

      aggravated battery but convicted him of criminal recklessness, as a Level 6

      felony. The trial court entered judgment of conviction accordingly and

      sentenced Drye to two and one-half years executed. This appeal ensued.


                                     Discussion and Decision
                                Issue One: Cross-examination of Davis

[6]   Drye contends that the trial court violated his right to confront a witness against

      him under the Sixth Amendment to the United States Constitution and Article

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-516 | September 8, 2020   Page 3 of 8
      1, Section 13 of the Indiana Constitution when it did not allow Drye to cross-

      examine Davis regarding two criminal charges that were pending against Davis

      at the time of the shooting. As the Indiana Supreme Court has stated:


              Generally, a trial court’s ruling on the admission of evidence is
              accorded “a great deal of deference” on appeal. Tynes v. State,
              650 N.E.2d 685, 687 (Ind. 1995). “Because the trial court is best
              able to weigh the evidence and assess witness credibility, we
              review its rulings on admissibility for abuse of discretion” and
              only reverse “if a ruling is ‘clearly against the logic and effect of
              the facts and circumstances and the error affects a party’s
              substantial rights.’” Carpenter v. State, 18 N.E.3d 998, 1001 (Ind.
              2014) (quoting Clark v. State, 994 N.E.2d 252, 260 (Ind. 2013)).


      Hall v. State, 36 N.E.3d 459, 466 (Ind. 2015). But where, as here, “‘a

      constitutional violation is alleged, the proper standard of appellate review is de

      novo.’” Id. (quoting Speers v. State, 999 N.E.2d 850, 852 (Ind. 2013)).


[7]   It is well settled that


              [t]he Sixth Amendment to the United States Constitution
              guarantees that “[i]n all criminal prosecutions, the accused shall
              enjoy the right . . . to be confronted with the witnesses against
              him.” The Sixth Amendment right to confrontation is made
              applicable to the states by the Due Process Clause of the
              Fourteenth Amendment. Pointer v. Texas, 380 U.S. 400, 406, 85
              S.Ct. 1065, 13 L.Ed.2d 923 (1965). Article 1, Section 13 of the
              Indiana Constitution similarly provides that “[i]n all criminal
              prosecutions, the accused shall have the right to . . . meet the
              witnesses face to face.” Both the Sixth Amendment and Article
              1, Section 13 guarantee the right to cross-examine witnesses.
              Davis v. Alaska, 415 U.S. 308, 315, 94 S.Ct. 1105, 39 L.Ed.2d 347
              (1974); McCarthy v. State, 749 N.E.2d 528, 533 (Ind. 2001).

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-516 | September 8, 2020   Page 4 of 8
      McCain v. State, 948 N.E.2d 1202, 1206 (Ind. Ct. App. 2011). But the right to

      cross examine witnesses “is subject to reasonable limitations placed at the

      discretion of the trial judge.” Smith v. State, 721 N.E.2d 213, 219 (Ind. 1999).


[8]   Here, during Drye’s cross-examination of Davis, Drye asked Davis about “two

      serious felony charges” pending against Davis at the time of the shooting. Tr.

      Vol. 3 at 99. The State objected, and, in an offer of proof, Davis testified that,

      in October 2016, the State had charged Davis with kidnapping and armed

      robbery. Davis was out on bond for those charges when Drye shot him in May

      2018. And in July 2018, Davis pleaded guilty to kidnapping. In exchange for

      his guilty plea, the State dismissed the armed robbery charge. Drye asked Davis

      whether Davis “had a bunch of motivation for the prosecutor’s office to not see

      [him] as the villain in this case,” and Davis agreed. Id. at 103. However, Davis

      did not testify that the State had offered him a deal in exchange for his

      testimony against Drye. Pursuant to Indiana Evidence Rule 609(a), the trial

      court permitted Drye to impeach Davis with evidence of Davis’ kidnapping

      conviction. But the trial court excluded questions about the pending armed

      robbery charge at the time of the shooting or Davis’ possible bias in favor of the

      State.


[9]   “The exposure of a witness’s motivation in testifying is a proper and important

      function of the constitutionally-protected right of cross examination.” McCain,

      948 N.E.2d at 1206 (citing Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986)).

      Accordingly, “‘[a] defendant in a criminal case is entitled to apprise the jury of

      the existence of any agreement between the prosecution and its witness.’” Id.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-516 | September 8, 2020   Page 5 of 8
       (citing 13 Robert Lowell Miller, Jr., Indiana Practice: Indiana Evidence §

       616.102 (3d ed. 2007); emphasis added). However, here, there is no evidence

       that the State agreed to drop the armed robbery charge against Davis or offered

       any type of leniency in exchange for Davis’ testimony against Drye. Davis’

       mere acknowledgement that he was motivated, generally, to present himself in

       a favorable light to the prosecutor’s office is not the same thing as an agreement

       with the State. Accordingly, the trial court did not violate Drye’s right to cross-

       examine a witness against him when it prohibited him from questioning Davis

       about the pending armed robbery charge. See Collins v. State, 835 N.E.2d 1010,

       1015 (Ind. Ct. App. 2005) (holding no violation of constitutional rights to cross-

       examine witness where offer of proof showed no agreement between witness

       and State in exchange for testimony), trans. denied.


                                 Issue Two: Sufficiency of the Evidence

[10]   Drye also contends that the State presented insufficient evidence to support his

       criminal recklessness conviction. In particular, Drye asserts that the jury’s

       acquittal on the attempted murder and aggravated battery charges means that

       the jury believed that Drye shot Davis in self-defense. And, Drye posits,

       because he acted in self-defense, his conviction for criminal recklessness cannot

       stand.


[11]   “‘A valid claim of defense of oneself or another person is legal justification for

       an otherwise criminal act.’” Simpson v. State, 915 N.E.2d 511, 514 (Ind. Ct.

       App. 2009) (quoting Hobson v. State, 795 N.E.2d 1118, 1121 (Ind. Ct. App.

       2003)). To prevail on a claim of self-defense or defense of a third person, the
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-516 | September 8, 2020   Page 6 of 8
       defendant must show that he was in a place where he had a right to be; did not

       provoke, instigate, or participate willingly in the violence; and had a reasonable

       fear of death or great bodily harm. See id.


[12]   When a claim of self-defense or defense of a third person is raised and finds

       support in the evidence, “the State has the burden of negating at least one of the

       necessary elements beyond a reasonable doubt.” Id. The State may meet its

       burden by either rebutting the defense directly or by relying on the sufficiency of

       the evidence in its case-in-chief. Id. Whether the State has met its burden is a

       question for the trier of fact. Miller v. State, 720 N.E.2d 696, 700 (Ind. 1999).


[13]   We review a challenge to the sufficiency of the evidence to rebut such defenses

       using the same standard as for any claim of insufficient evidence. Simpson, 915

       N.E.2d at 514. We “neither reweigh the evidence nor judge the credibility of

       the witnesses. If there is sufficient evidence of probative value to support the

       conclusion of the trier-of-fact, then the [judgment] will not be disturbed.” Id.

       (citations omitted).


[14]   In essence, Drye asserts that the jury verdicts are inconsistent. In particular, he

       maintains that, if he “acted in self-defense and has no criminal liability for

       murder or aggravated battery with Davis as the victim, then it becomes

       impossible that Drye was criminally reckless toward Davis.” Appellant’s Br. at

       19. Still, Drye concedes that “purely inconsistent jury verdicts are not subject

       to remedy on appeal,” and he clarifies that he alleges only insufficient evidence




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-516 | September 8, 2020   Page 7 of 8
       to support his conviction. Id. at 20 (citing Beattie v. State, 924 N.E.2d 643, 649

       (Ind. 2010)).


[15]   To prove criminal recklessness, as a Level 6 felony, the State was required to

       show that Drye, while armed with a deadly weapon, recklessly, knowingly, or

       intentionally performed an act that created a substantial risk of bodily injury to

       Davis. Ind. Code § 35-42-2-2 (2020). At trial, the State presented evidence that

       Drye used a gun to shoot Davis eight times. The evidence showed that Davis

       was unarmed and that Drye continued to shoot Davis as Davis ran from Drye

       and even after Davis had fallen to the ground. Drye’s contention that he acted

       in self-defense is without merit. Whatever the jury’s reasons for acquitting Drye

       on the other two charges, the State presented sufficient evidence to support

       Drye’s conviction for criminal recklessness, as a Level 6 felony. See Beattie, 924

       N.E.2d at 649.


[16]   Affirmed.


       Bradford, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-516 | September 8, 2020   Page 8 of 8